Case 6:20-cv-00725-ADA Document 19-3 Filed 10/23/20 Page 1 of 40




               EXHIBIT 3
        Case
         Case6:20-cv-00725-ADA
              6:19-cv-00432-ADA Document
                                 Document19-3
                                          28 Filed
                                              Filed10/21/19
                                                    10/23/20 Page
                                                              Page12ofof39
                                                                         40




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


                                                  )
 PARUS HOLDINGS INC.,                             )
                                                  )
        Plaintiff,                                )
                                                  )   Civil Action No. 6:19-cv-00432-ADA
 v.                                               )
                                                  )
 APPLE INC.,                                      )   JURY TRIAL DEMANDED
                                                  )
        Defendant.                                )
                                                  )
                                                  )
                                                  )


                             PARUS HOLDING INC.’S
              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Parus Holdings Inc. (“Parus” or “Plaintiff”) for its First Amended Complaint for

Patent infringement (“Amended Complaint”) against Apple Inc. (“Apple” or “Defendant”),

hereby alleges as follows:

                                         THE PARTIES

       1.       Plaintiff Parus Holdings Inc. is Delaware corporation having its principal place of

business at 3000 Lakeside Drive, Suite 110S, Bannockburn, IL 60015.

       2.       Parus is the owner by assignment of U.S. Patent No. 7,076,431 (“the ’431

Patent”) (attached as Exhibit 1) and U.S. Patent No. 9,451,084 (“the ’084 Patent”) (attached as

Exhibit 2).

       3.       Defendant Apple Inc. is a California corporation with a principal place of

business at One Apple Park Way, Cupertino, California 95014.

       4.       Apple is registered to do business in Texas.
        Case
         Case6:20-cv-00725-ADA
              6:19-cv-00432-ADA Document
                                 Document19-3
                                          28 Filed
                                              Filed10/21/19
                                                    10/23/20 Page
                                                              Page23ofof39
                                                                         40




       5.       Apple has regular and established places of business in this District, including, at

3121 Palm Way, Austin, Texas, 2901 S. Capital of Texas Hwy., Austin, TX, and 12535 Riata

Vista Circle, Austin, Texas, and 5501 West Parmer Lane, Austin, Texas. Apple employs

thousands of people, including hundreds of engineers, who work at these locations in Texas. The

work done at these Apple locations in Texas includes work related to Apple’s iPhones, iPads,

iPods and Mac products.

       6.       Apple also operates brick-and-mortar Apple Stores at Barton Creek Square,

Austin, Texas and at Apple Domain Northside, Austin, Texas. Apple uses, offers for sale and

sells Apple’s iPhones, iPads, iPods and Mac products that include Siri functionality at these

Apple Stores.

       7.       On information and belief, Apple can be served through its registered agent, CT

Corporation System, 818 W. Seventh Street, Suite 930, Los Angeles, California, 90017.

       8.       Apple has placed or contributed to placing infringing products like the iPhone X

into the stream of commerce via an established distribution channel knowing or understanding

that such products would be sold and used in the United States, including in the Western District

of Texas. On information and belief, Apple also has derived substantial revenues from

infringing acts in the Western District of Texas, including from the sale and use of infringing

products like the iPhone X.

       9.       Defendant had constructive notice of the ’431 Patent based on Parus’s marking at

least as of June 18, 2007.

       10.      Defendant had constructive notice of the ’084 Patent based on Parus’s marking at

least as of February 21, 2018.




                                                  2
        Case
         Case6:20-cv-00725-ADA
              6:19-cv-00432-ADA Document
                                 Document19-3
                                          28 Filed
                                              Filed10/21/19
                                                    10/23/20 Page
                                                              Page34ofof39
                                                                         40




                                  JURISDICTION AND VENUE

        11.     This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code. Accordingly, this Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        12.     This Court has specific personal jurisdiction over Defendant at least in part

because Defendant conducts business in this Judicial District. Parus’s causes of action arise, at

least in part, from Defendant’s contacts with and activities in the State of Texas and this Judicial

District. Upon information and belief, each Defendant has committed acts of infringement

within the State of Texas and this Judicial District by, inter alia, directly and/or indirectly using,

selling, offering to sell, or importing products that infringe one or more claims of the ’431 Patent

and/or the ’084 Patent.

        13.     Defendant has committed acts within this District giving rise to this action, and

have established sufficient minimum contacts with the State of Texas such that the exercise of

jurisdiction would not offend traditional notions of fair play and substantial justice.

        14.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), (c), and

1400(d) because (1) Defendant has done and continues to do business in this Judicial District,

and (2) Defendant has committed and continues to commit acts of patent infringement in this

Judicial District by, inter alia, directly and/or indirectly using, selling, offering to sell, or

importing products that infringe one or more claims of the ’431 Patent and/or the ’084 Patent.

                                               COUNT I

                APPLE’S INFRINGEMENT OF U.S. PATENT NO. 7,076,431

        15.     Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.




                                                    3
        Case
         Case6:20-cv-00725-ADA
              6:19-cv-00432-ADA Document
                                 Document19-3
                                          28 Filed
                                              Filed10/21/19
                                                    10/23/20 Page
                                                              Page45ofof39
                                                                         40




       16.     Parus is the owner, by assignment, of U.S. Patent No. 7,076,431. A true copy of

U.S. Patent No. 7,076,431 granted by the U.S. Patent & Trademark Office is attached as Exhibit

1.

       17.     Defendant Apple has directly infringed, and is continuing to directly infringe,

literally or under the doctrine of equivalents, at least independent claim 1 of Parus’s ’431 Patent

by making, using, selling, and/or offering for sale its Apple smartphone devices with Siri in the

United States, in violation of 35 U.S.C. § 271(a).

       18.     At least as of the filing of the original complaint, Defendant Apple has knowledge

of the ’431 Patent.

       19.     Further, on information and belief, Apple had and/or has a policy or practice of

not reviewing the patents of others (including instructing its employees to not review the patents

of others), and has thus remained willfully ignorant of Parus’s patent rights. See, e.g., Apple

Ordered to Pay $370 Million Because Its Engineers Ignored Patents When They Built Face

Time, Yahoo Finance, Nov. 7, 2012 (quoting VirnetX attorney during closing arguments as

saying “Apple says they don’t infringe. But Apple developers testified that they didn’t pay any

attention to anyone’s patents when developing their system.”).

       20.     Defendant Apple’s acts of direct infringement of the ’431 Patent are willful, and

have caused and will continue to cause substantial damage and irreparable harm to Parus, and

Parus has no adequate remedy at law.

       21.     Various products with Siri made or sold by Apple directly infringe at least

independent claim 1 of the ’431 Patent. Those Apple products include at least the Apple iPhone

X or later models, the Apple iPhone 6s or later models, iPad Pro 12.9 inch (3rd Generation), iPad

Pro 11-inch, iPad Pro 12.9-inch (2nd Generation), iPad Pro 10.5 inch, iPad Pro 9.7 inch, iPad (6th




                                                 4
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page56ofof39
                                                                        40




Generation), all Apple iWatches, all HomePods, CarPlay, MacBook Pro (15 inch, 2018),

MacBook Pro (13-inch, 2018, Four Thunderbolt 3 Ports), MacBook Air (Retina, 13-inch, 2018),

and iMac Pro. (Apple Accused Products). See e.g., https://support.apple.com/en-us/HT209014.

       22.     Each of the Apple Accused Products in conjunction with Siri is a system for

retrieving information from pre-selected web sites by uttering speech commands into a voice

enabled device and providing users with retrieved information in an audio form via said voice

enabled device as required by claim 1 of the ’431 Patent. As a way of illustration, the Apple

iPhone X with Siri is a voice enabled device that allows users to utter speech commands into a

voice enabled device and provide users with retrieved information from pre-selected web sites in

an audio form via said voice enabled device:




See e.g., https://support.apple.com/en-us/HT204389.

       23.     Siri allows the user to communicate with the iPhone X using voice recognition

and speech synthesis.


                                                5
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page67ofof39
                                                                        40




See e.g., https://machinelearning.apple.com/2017/08/06/siri-voices.html.




                                               6
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page78ofof39
                                                                        40




See e.g., https://machinelearning.apple.com/2017/10/01/hey-siri.html.

       24.    Further, the Apple iPhone X uses the cloud to perform natural language

processing to understand the user’s spoken commands.




                                               7
        Case
         Case6:20-cv-00725-ADA
              6:19-cv-00432-ADA Document
                                 Document19-3
                                          28 Filed
                                              Filed10/21/19
                                                    10/23/20 Page
                                                              Page89ofof39
                                                                         40




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-
without-endangering-user-privacy.

       25.     The Apple iPhone X in conjunction with Siri acquires information from and/or via

one or more sources maintaining a listing of web sites. For example, the Apple iPhone X in

conjunction with Siri uses a list of web sites that have been already crawled to obtain

information.




See e.g., https://support.apple.com/en-us/HT204683.

       26.     The Apple iPhone X in conjunction with Siri is a voice-enabled device for

providing information retrieved from the web sites to the user in an audio form via the voice-

enabled device.




                                                 8
         Case
          Case6:20-cv-00725-ADA
                6:19-cv-00432-ADA Document
                                   Document19-3
                                            28 Filed
                                                Filed 10/21/19
                                                      10/23/20 Page
                                                               Page 910ofof3940




See e.g., https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.

         27.    The Apple Products in conjunction with Siri includes a computer, said computer

operatively connected to the internet.

         28.    For example, the Apple iPhone X has a computer (i.e. microprocessor) in the A11

integrated circuit. https://support.apple.com/kb/sp770?locale=en_US. The A11 integrated

circuit is operatively coupled to the internet. Id. As an additional example, and alternatively, the

Apple iPhone X with built-in Siri has access to computing hardware that processes questions

asked of Siri including 32 powerful HP servers with a total of 1024 cores and 32 terrabytes of

RAM a piece1. Specifically, each instance of Siri is made up of 4 HP c7k enclosures made up of

8 HP server blades each, with memory upgrades to 1TB of RAM. The company also says its

text-to-speech can run on “both general and special purpose microprocessors, and any one or

more processors of any kind of digital computer,” indicating high sophistication and

optimization.



1
    https://www.cultofmac.com/264381/hardware-siri-runs-puts-new-mac-pro-shame/.


                                                 9
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page10
                                                                  11ofof39
                                                                         40




See e.g., https://www.cultofmac.com/264381/hardware-siri-runs-puts-new-mac-pro-shame/.

       29.    Further, the computer is operatively connected to the internet and operatively

connected to the cloud:




See e.g., https://support.apple.com/en-us/HT204389.

       30.    The Apple Accused Products in conjunction with Siri includes a voice enabled

device operatively connected to said computer, said voice enabled device configured to receive

speech commands from users. For example, the Apple iPhone X with built-in Siri (controlled by

AI models in the cloud) includes a voice enabled device operatively connected to the computing




                                              10
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page11
                                                                  12ofof39
                                                                         40




hardware, the voice enabled device (the microphone on the Apple iPhone X and associated

processing power) is configured to receive speech commands from users. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.

       31.     The Apple Accused Products in conjunction with Siri includes at least one

speaker-independent speech recognition device, said speaker-independent speech recognition

device operatively connected to said computer and to said voice enabled device. For example,

the Apple iPhone X with built-in Siri (controlled by AI models in the cloud) includes at least one

speaker-independent speech recognition device, said speaker-independent speech recognition

device operatively connected to the computing hardware and to the voice enabled Apple iPhone

X. See e.g., https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.

       32.     The Apple Accused Products in conjunction with Siri includes at least one speech

synthesis device, said speech synthesis device operatively connected to said computer and to said

voice enabled device. For example, the Apple iPhone X in conjunction with Siri can handle

voice commands on the device itself or with help from the cloud. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.

       33.     The Apple Accused Products in conjunction with Siri includes at least one

instruction set for identifying said information to be retrieved, said instruction set being

associated with said computer, said instruction set comprising. For example, the Apple iPhone X

includes at least one instruction set for identifying the information to be retrieved, the instruction

set being associated with the computer. Because the Apple iPhone X in conjunction with Siri

can handle voice commands on the device itself or with collaboration with the cloud, there is an

instruction set for identifying the information to be retrieved, the instruction set being associated

with the computer.




                                                  11
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page12
                                                                  13ofof39
                                                                         40




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-
without-endangering-user-privacy.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy

       34.     The Apple Accused Products in conjunction with Siri includes a plurality of pre-

selected web site addresses, each said web site address identifying a web site containing said

information to be retrieved. For example, the Apple iPhone X includes a plurality of pre-

selected web site addresses, and each pre-selected web site address identifying a web site where

the information may be retrieved. These websites have previously been crawled and pre-selected

by Applebot:




                                                12
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page13
                                                                  14ofof39
                                                                         40




See e.g., https://9to5mac.com/2015/05/06/apple-search-engine-applebot/.




See e.g., https://support.apple.com/en-us/HT204683.

       35.     Further, the Apple iPhone X in conjunction with Siri uses Google and Bing to

assist with finding a plurality of pre-selected web site addresses, each said web site address

identifying a web site containing said information to be retrieved.




See e.g., https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-

to-google-for-web-search.




                                                13
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page14
                                                                  15ofof39
                                                                         40




See e.g., https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-

to-google-for-web-search.

       36.     The Apple Accused Products in conjunction with Siri includes at least one

recognition grammar associated with said computer, each said recognition grammar

corresponding to each said instruction set and corresponding to a speech command. For

example, since the Apple iPhone X in conjunction with Siri can handle voice commands on the

device itself or with help from the cloud, there is a recognition grammar corresponding to each

instruction set and corresponding speech command.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy.




                                               14
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page15
                                                                  16ofof39
                                                                         40




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy.

       37.    The Apple Accused Products in conjunction with Siri includes said speech

command comprising an information request selectable by the user. For example, the Apple

iPhone X in conjunction with Siri is a system for retrieving information from web sites by

uttering speech commands into a voice enabled device. Therefore, the speech commands

comprise information requests selectable by the user.




See e.g., https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/; see also

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151.



                                               15
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page16
                                                                  17ofof39
                                                                         40




       38.     The Apple Accused Products in conjunction with Siri includes said speaker-

independent speech recognition device configured to receive from users via said voice enabled

device said speech command and to select the corresponding recognition grammar upon

receiving said speech command. For example, the Apple iPhone X includes the speaker-

independent speech recognition device that is configured to receive from users via the voice

enabled device the speech command and to select the corresponding recognition grammar upon

receiving the speech command. Because the Apple iPhone X in conjunction with Siri can handle

voice commands on the device itself or in collaboration with the cloud, there is a recognition

grammar corresponding to each instruction set and corresponding speech command. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-without-

endangering-user-privacy; https://www.fastcompany.com/40443055/apple-explains-how-its-

making-siri-smart-without-endangering-user-privacy.

       39.     The Apple Accused Products in conjunction with Siri includes said computer

configured to retrieve said instruction set corresponding to said recognition grammar selected by

said speaker-independent speech recognition device. For example, the Apple iPhone X includes

computer hardware configured to retrieve the instruction set corresponding to the recognition

grammar selected by the speaker-independent speech recognition device. Because the Apple

iPhone X in conjunction with Siri can handle voice commands on the device itself or in

collaboration with the cloud, a POSITA would understand that there is a recognition grammar

corresponding to each instruction set and corresponding speech command. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-without-




                                                16
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page17
                                                                  18ofof39
                                                                         40




endangering-user-privacy; https://www.fastcompany.com/40443055/apple-explains-how-its-

making-siri-smart-without-endangering-user-privacy.

        40.     The Apple Accused Products in conjunction with Siri includes said computer

further configured to access at least one of said plurality of web sites identified by said

instruction set to obtain said information to be retrieved, aid computer configured to first access

said first web site of said plurality of web sites and, if said information to be retrieved is not

found at said first web site, said computer configured to sequentially access said plurality of web

sites until said information to be retrieved is found or until said plurality of web sites has been

accessed. For example, the Apple iPhone X with built-in Siri is a system for retrieving

information from pre-selected web sites by uttering speech commands into a voice enabled

device. Apple references Siri on its website as the virtual assistant that recognizes voice

commands and executes the requested functions. Siri uses various sources for obtaining

information, by delegating searches to search engines (Bing or Google), by using other websites

such as Yelp, or by accessing any one of several applications on the device. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-without-

endangering-user-privacy; https://www.fastcompany.com/40443055/apple-explains-how-its-

making-siri-smart-without-endangering-user-privacy.

        41.     Further, the Apple iPhone X in conjunction with Siri uses Applebot to crawl a

plurality of web sites.




                                                  17
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page18
                                                                  19ofof39
                                                                         40




See e.g., https://9to5mac.com/2015/05/06/apple-search-engine-applebot/.




See e.g., https://support.apple.com/en-us/HT204683.

       42.     In addition to Applebot, the Apple iPhone X in conjunction with Siri uses Google

and Bing for searches as well. See e.g., https://www.fastcompany.com/40475434/siri-may-be-

the-big-winner-in-apples-switch-to-google-for-web-search;

https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-to-

google-for-web-search.

       43.     The Apple Accused Products in conjunction with Siri includes said speech

synthesis device configured to produce an audio message containing any retrieved information

from said pre-selected web sites, and said speech synthesis device further configured to transmit

said audio message to said users via said voice enabled device. For example, the Apple iPhone

X includes the speech synthesis device configured to produce an audio message containing any

retrieved information from the pre-selected web sites, and the speech synthesis device further



                                               18
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page19
                                                                  20ofof39
                                                                         40




configured to transmit said audio message to said users via said voice enabled device. Because

the Apple iPhone X in conjunction with Siri can handle voice commands on the device itself or

in collaboration with the cloud, there is a recognition grammar corresponding to each instruction

set and corresponding speech command. See e.g., https://www.macworld.co.uk/how-

to/iosapps/use-siri-iphone-ipad-3495151/; https://www.macworld.co.uk/how-to/iosapps/use-siri-

iphone-ipad-3495151/; https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-

3495151/; https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-without-

endangering-user-privacy; https://www.fastcompany.com/40443055/apple-explains-how-its-

making-siri-smart-without-endangering-user-privacy.

       44.     In addition to directly infringing the ’431 Patent, Defendant Apple indirectly

infringes the ’431 Patent pursuant to 35 U.S.C. § 271(b). Defendant Apple has had knowledge

of the ’431 Patent since at least the filing of the original complaint. By the time of trial,

Defendant Apple will have known and intended (since receiving such notice) that their continued

actions would actively induce the infringement of the claims of the ’431 Patent.

       45.      Defendant Apple indirectly infringes the ’431 Patent by instructing, directing

and/or requiring others, including customers, purchasers, users and developers, to perform one or

more of the steps of the method claims, either literally or under the doctrine of equivalents, of the

’431 Patent, where all the steps of the method claims are performed by either Apple, its

customers, purchasers, users, and developers, or some combination thereof. Apple knew or

should have known that it was inducing others, including customers, purchasers, users, and

developers, to infringe by practicing, either themselves or in conjunction with Apple, one or

more method claims of the ’431 Patent.




                                                  19
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page20
                                                                  21ofof39
                                                                         40




       46.     Upon information and belief, Defendant Apple knowingly and actively aided and

abetted the direct infringement of the ’431 Patent by instructing and encouraging its customers,

purchasers, users, and developers to use the ’431 Patent methods and technology. These

instructions of encouragement include, but are not limited to, using the Apple Accused Products

as described in the claims of the ’431 Patent, in advertising and promoting the use of the ’431

Patent’s claimed technology, and as further described above.

       47.     Defendant Apple has also infringed, and continues to infringe, claims of the ’431

Patent by offering to commercially distribute, commercially distributing, making and/or

importing the Apple Accused Products, which are used in practicing the process, or using the

systems, of the ’431 Patent, and constitute a material part of the invention. Defendant Apple

knows the components in the Apple Accused Products to be especially made or especially

adapted for use in infringement of the ’431 Patent, not a staple article, and not a commodity of

commerce suitable for substantial noninfringing use. For example, the ordinary way of using the

Apple Accused Products infringes the patent claims, and as such, is especially adapted for use in

infringement as set forth above. Accordingly, Defendant Apple has been, and currently is,

contributorily infringing the ’431 Patent, in violation of 35 U.S.C. § 271(c).


                                            COUNT II

               APPLE’S INFRINGEMENT OF U.S. PATENT NO. 9,451,084

       48.     Parus restates and incorporates by reference all of the allegations made in the

preceding paragraphs as though fully set forth herein.

       49.     Parus is the owner, by assignment, of U.S. Patent No. 9,451,084. A true copy of

U.S. Patent No. 9,451,084 granted by the U.S. Patent & Trademark Office is attached as Exhibit

2.



                                                20
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page21
                                                                  22ofof39
                                                                         40




       50.     Defendant Apple has directly infringed, and is continuing to directly infringe,

literally or under the doctrine of equivalents, at least independent claim 1 of Parus’s ’084 Patent

by making, using, selling, and/or offering for sale its Apple smartphone devices with Siri in the

United States, in violation of 35 U.S.C. § 271(a).

       51.     At least as of the filing of the original complaint, Defendant Apple has knowledge

of the ’084 Patent.

       52.     Further, on information and belief, Apple had and/or has a policy or practice of

not reviewing the patents of others (including instructing its employees to not review the patents

of others), and has thus remained willfully ignorant of Parus’s patent rights. See, e.g., Apple

Ordered to Pay $370 Million Because Its Engineers Ignored Patents When They Built Face

Time, Yahoo Finance, Nov. 7, 2012 (quoting VirnetX attorney during closing arguments as

saying “Apple says they don’t infringe. But Apple developers testified that they didn’t pay any

attention to anyone’s patents when developing their system.”).

       53.     Defendant Apple’s acts of direct infringement of the ’084 Patent are willful, and

have caused and will continue to cause substantial damage and irreparable harm to Parus, and

Parus has no adequate remedy at law.

       54.     The Apple Accused Products in conjunction with Siri is a system for acquiring

information from one or more sources maintaining a listing of web sites by receiving speech

commands uttered by users into a voice-enabled device and for providing information retrieved

from the web sites to the users in an audio form via the voice-enabled device. For example, the

Apple iPhone X in conjunction with Siri is a voice enabled device:




                                                 21
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page22
                                                                  23ofof39
                                                                         40




See e.g., https://support.apple.com/en-us/HT204389; see also,

https://machinelearning.apple.com/2017/08/06/siri-voices.html;

https://machinelearning.apple.com/2017/10/01/hey-siri.html.

       55.     The Apple Accused Products in conjunction with Siri includes at least one

computing device, the computing device operatively coupled to one or more networks. For

example, the Apple iPhone X has a computer (i.e. microprocessor) in the A11 integrated circuit.

https://support.apple.com/kb/sp770?locale=en_US. The A11 integrated circuit is operatively

coupled to the internet. Id.

       56.     As an additional example, and alternatively, the Apple iPhone X with built-in Siri

has access to computing hardware that processes questions asked of Siri including 32 powerful




                                               22
         Case
          Case6:20-cv-00725-ADA
               6:19-cv-00432-ADA Document
                                  Document19-3
                                           28 Filed
                                               Filed10/21/19
                                                     10/23/20 Page
                                                               Page23
                                                                    24ofof39
                                                                           40




HP servers with a total of 1024 cores and 32 terrabytes of RAM a piece2. Specifically, each

instance of Siri is made up of 4 HP c7k enclosures made up of 8 HP server blades each, with

memory upgrades to 1TB of RAM. The company also says its text-to-speech can run on “both

general and special purpose microprocessors, and any one or more processors of any kind of

digital computer,” indicating high sophistication and optimization.




See e.g., https://www.cultofmac.com/264381/hardware-siri-runs-puts-new-mac-pro-shame/.

         57.    Further, the Apple iPhone X in conjunction with Siri is a computing device

operatively coupled to one or more networks.




2
    https://www.cultofmac.com/264381/hardware-siri-runs-puts-new-mac-pro-shame/.


                                               23
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page24
                                                                  25ofof39
                                                                         40




See e.g., https://support.apple.com/en-us/HT204389; see also https://support.apple.com/en-

us/HT204389.

       58.     The Apple Accused Products in conjunction with Siri includes at least one

speaker-independent speech-recognition device, the speaker-independent speech-recognition

device operatively connected to the computing device and configured to receive the speech

commands. For example, the Apple iPhone X in conjunction with Siri is a speaker-independent

speech-recognition device, the speaker-independent speech-recognition device operatively

connected to the computing device and configured to receive the speech commands. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://machinelearning.apple.com/2017/10/01/hey-siri.html.

       59.     The Apple iPhone X in conjunction with Siri can receive and process voice

commands on the device itself or in collaboration with the cloud (via the speech recognition and

AI models).


                                               24
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page25
                                                                  26ofof39
                                                                         40




See e.g., https://www.jameco.com/Jameco/workshop/howitworks/how-siri-works.html.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy; see also https://machinelearning.apple.com/2017/10/01/hey-

siri.html; https://machinelearning.apple.com/2017/10/01/hey-siri.html.



                                               25
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page26
                                                                  27ofof39
                                                                         40




       60.     The Apple Accused Products in conjunction with Siri includes at least one

speech-synthesis device, the speech-synthesis device operatively connected to the computing

device. For example, the Apple iPhone X in conjunction with Siri can handle voice commands

on the device itself or with help from the cloud. See e.g., https://www.macworld.co.uk/how-

to/iosapps/use-siri-iphone-ipad-3495151/; https://www.fastcompany.com/40443055/apple-

explains-how-its-making-siri-smart-without-endangering-user-privacy;

https://machinelearning.apple.com/2017/10/01/hey-siri.html;

https://machinelearning.apple.com/2017/10/01/hey-siri.html;

https://machinelearning.apple.com/2017/10/01/hey-siri.html.

       61.     The Apple Accused Products in conjunction with Siri includes a memory

operatively associated with the computing device with at least one instruction set for identifying

the information to be retrieved, the instruction set being associated with the computing device,

the instruction set comprising. For example, the Apple iPhone X in conjunction with Siri is a

computing device that includes a memory. For example, each of the iPhone models are offered

with different memory capacities:




                                                26
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page27
                                                                  28ofof39
                                                                         40




See e.g., https://support.apple.com/kb/SP779?viewlocale=en_US&locale=en_US.

       62.     The Apple Accused Products in conjunction with Siri includes a plurality of web

site addresses for the listing of web sites, each web site address identifying a web site containing

information relevant to a search request to be retrieved. For example, the Apple iPhone X in

conjunction with Siri includes a plurality of web site addresses, each web site address identifying

a web site containing the information to be retrieved. These websites have previously been

crawled by Applebot:




                                                 27
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page28
                                                                  29ofof39
                                                                         40




See e.g., https://9to5mac.com/2015/05/06/apple-search-engine-applebot/.




See e.g., https://support.apple.com/en-us/HT204683.

       63.     Further, the Apple iPhoneX in conjunction with Siri uses Google and Bing to

assist with finding a plurality of web site addresses, each said web site address identifying a web

site containing said information to be retrieved.




See e.g., https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-

to-google-for-web-search.




                                                    28
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page29
                                                                  30ofof39
                                                                         40




See e.g., https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-

to-google-for-web-search.

       64.    The Apple Accused Products in conjunction with Siri includes at least one

recognition grammar associated with the computing device, each recognition grammar

corresponding to each instruction set and corresponding to a speech command, the speech

command comprising an information request provided by the user, the speaker-independent

speech-recognition device configured to receive the speech command from the users via the

voice-enabled device and to select the corresponding recognition grammar upon receiving the

speech command. For example, because the Apple iPhone X in conjunction with Siri can handle

voice commands on the device itself or with help from the cloud, there is a recognition grammar

corresponding to each said instruction set and corresponding speech command.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy.


                                              29
      Case
       Case6:20-cv-00725-ADA
            6:19-cv-00432-ADA Document
                               Document19-3
                                        28 Filed
                                            Filed10/21/19
                                                  10/23/20 Page
                                                            Page30
                                                                 31ofof39
                                                                        40




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy.

65.    Further, the Apple iPhone X in conjunction with Siri is a system for retrieving

information from web sites by uttering speech commands into a voice enabled device.

Therefore, the speech commands comprise information requests selectable by the user. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.




                                               30
      Case
       Case6:20-cv-00725-ADA
            6:19-cv-00432-ADA Document
                               Document19-3
                                        28 Filed
                                            Filed10/21/19
                                                  10/23/20 Page
                                                            Page31
                                                                 32ofof39
                                                                        40




See e.g., https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/; see also

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.

       66.    Also, the Apple iPhone X in conjunction with Siri includes the speaker-

independent speech-recognition device configured to receive the speech command from the users

via the voice-enabled device and to select the corresponding recognition grammar upon receiving

the speech command. See e.g., https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-

ipad-3495151/; https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-

smart-without-endangering-user-privacy; https://www.fastcompany.com/40443055/apple-

explains-how-its-making-siri-smart-without-endangering-user-privacy.



                                              31
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page32
                                                                  33ofof39
                                                                         40




       67.     The Apple Accused Products in conjunction with Siri includes the computing

device configured to retrieve the instruction set corresponding to the recognition grammar

provided by the speaker-independent speech-recognition device. For example, because the

Apple iPhone X in conjunction with Siri can handle voice commands on the device itself or with

help from the cloud, there is a recognition grammar corresponding to each said instruction set

and corresponding speech command. See e.g., https://www.macworld.co.uk/how-to/iosapps/use-

siri-iphone-ipad-3495151/.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy; see also https://www.fastcompany.com/40443055/apple-

explains-how-its-making-siri-smart-without-endangering-user-privacy.

       68.     The Apple Accused Devices in conjunction with Siri includes the computing

device further configured to access at least one of the plurality of web sites identified by the

instruction set to obtain the information to be retrieved, wherein the computing device is further

configured to periodically search via the one or more networks to identify new web sites and to

add the new web sites to the plurality of web sites, the computing device configured to access a

first web site of the plurality of web sites and, if the information to be retrieved is not found at

the first web site, the computer configured to access the plurality of web sites remaining in an

order defined for accessing the listing of web sites until the information to be retrieved is found



                                                  32
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page33
                                                                  34ofof39
                                                                         40




in at least one of the plurality of web sites or until the plurality of web sites have been accessed.

For example, the Apple iPhone X with built-in Siri is a system for retrieving information from

pre-selected web sites by uttering speech commands into a voice enabled device. Apple

references Siri on its website as the virtual assistant that recognizes voice commands and

executes the requested functions. Siri uses various sources for obtaining information, either by

delegating searches to search engines (Bing or Google) or using websites such as Yelp and

others, or by accessing any one of several apps that it has on its device. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-without-

endangering-user-privacy; https://www.fastcompany.com/40443055/apple-explains-how-its-

making-siri-smart-without-endangering-user-privacy.

       69.     Further, the Apple iPhone X in conjunction with Siri use Applebot to crawl a

plurality of web sites.




See e.g., https://9to5mac.com/2015/05/06/apple-search-engine-applebot/.




                                                  33
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page34
                                                                  35ofof39
                                                                         40




See e.g., https://support.apple.com/en-us/HT204683.

       70.     In addition to Applebot, the Apple iPhone X in conjunction with Siri use Google

and Bing for search as well:




See e.g., https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-

to-google-for-web-search.




See e.g., https://www.fastcompany.com/40475434/siri-may-be-the-big-winner-in-apples-switch-

to-google-for-web-search.

       71.     The Apple Accused Products in conjunction with Siri includes the speech

synthesis device configured to produce an audio message containing any retrieved information

from the plurality of web sites. For example, the Apple iPhone X in conjunction with Siri

includes the speech synthesis device configured to produce an audio message containing any

retrieved information from the plurality of web sites, and the speech synthesis device further

configured to transmit said audio message to said users via said voice enabled device. Because



                                                34
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page35
                                                                  36ofof39
                                                                         40




the Apple iPhone X in conjunction with Siri can receive and process voice commands on the

device itself or in collaboration with the cloud, there is a recognition grammar corresponding to

each instruction set and corresponding speech command. See e.g.,

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/;

https://www.macworld.co.uk/how-to/iosapps/use-siri-iphone-ipad-3495151/.




See e.g., https://www.fastcompany.com/40443055/apple-explains-how-its-making-siri-smart-

without-endangering-user-privacy; see also, https://www.fastcompany.com/40443055/apple-

explains-how-its-making-siri-smart-without-endangering-user-privacy.

       72.     The Apple Accused Products in conjunction with Siri includes the speech

synthesis device further configured to transmit the audio message to the users via the voice-

enabled device. For example, the Apple iPhone X in conjunction with Siri transmits the audio

message to the user via the voice enabled device. See e.g., https://www.macworld.co.uk/how-

to/iosapps/use-siri-iphone-ipad-3495151/.

       73.     In addition to directly infringing the ‘431 Patent, Defendant Apple indirectly

infringes the ’084 Patent pursuant to 35 U.S.C. § 271(b). Defendant Apple has had knowledge

of the ’084 Patent since at least the filing of the original complaint. By the time of trial,



                                                  35
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page36
                                                                  37ofof39
                                                                         40




Defendant Apple will have known and intended (since receiving such notice) that their continued

actions would actively induce the infringement of the claims of the ‘084 Patent.

       74.     Apple indirectly infringes the ’084 Patent by instructing, directing and/or

requiring others, including customers, purchasers, users and developers, to perform one or more

of the steps of the method claims, either literally or under the doctrine of equivalents, of the ’084

Patent, where all the steps of the method claims are performed by either Apple, its customers,

purchasers, users, and developers, or some combination thereof. Apple knew or should have

known that it was inducing others, including customers, purchasers, users, and developers, to

infringe by practicing, either themselves or in conjunction with Apple, one or more method

claims of the ’084 Patent.

       75.     Upon information and belief, Apple knowingly and actively aided and abetted the

direct infringement of the ’084 Patent by instructing and encouraging its customers, purchasers,

users, and developers to use the ’084 Patent methods and technology. These instructions of

encouragement include, but are not limited to, using the accused products as described in the

claims of the ’084 Patent, in advertising and promoting the use of the ’084 Patent’s claimed

technology, and as further described in above.

       76.     Defendant Apple has also infringed, and continues to infringe, claims of the ’084

Patent by offering to commercially distribute, commercially distributing, making and/or

importing the Apple Accused Products, which are used in practicing the process, or using the

systems, of the ’084 Patent, and constitute a material part of the invention. Defendant Apple

knows the components in the Apple Accused Products to be especially made or especially

adapted for use in infringement of the ’084 Patent, not a staple article, and not a commodity of

commerce suitable for substantial noninfringing use. For example, the ordinary way of using the




                                                 36
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page37
                                                                  38ofof39
                                                                         40




Apple Accused Products infringes the patent claims, and as such, is especially adapted for use in

infringement as set forth above. Accordingly, Apple has been, and currently is, contributorily

infringing the ’084 Patent, in violation of 35 U.S.C. § 271(c).


                                      PRAYER FOR RELIEF

        WHEREFORE, Parus request the Court grant the relief set forth below:

        A.      Enter judgment that Defendant has directly infringed, and continues to directly

infringe, one or more claims of the ’431 Patent and/or the ’084 Patent;

        B.      Enter judgment that Defendant’s acts of patent infringement are willful;

        C.      Enter judgment that Defendant has induced infringement, and continues to induce

infringement, one or more claims of the ’431 Patent and/or the ’084 Patent;

        D.      Temporarily, preliminarily, or permanently enjoin Defendant, their parents,

subsidiaries, affiliates, divisions, officers, agents, servants, employees, directors, partners,

representatives, all individuals and entities in active concert and/or participation with them, and

all individuals and/or entities within their control from engaging in the aforesaid unlawful acts of

patent infringement;

        E.      Order Defendant to account for and pay damages caused to Parus by Defendant’s

unlawful acts of patent infringement;

        F.      Award Parus increased damages and attorney fees pursuant to 35 U.S.C. §§ 284

and 285;

        G.      Award Parus the interest and costs incurred in this action; and

        H.      Grant Parus such other and further relief, including equitable relief, as the Court

deems just and proper.




                                                  37
     Case
      Case6:20-cv-00725-ADA
           6:19-cv-00432-ADA Document
                              Document19-3
                                       28 Filed
                                           Filed10/21/19
                                                 10/23/20 Page
                                                           Page38
                                                                39ofof39
                                                                       40




                               DEMAND FOR JURY TRIAL

     Plaintiff demands a jury trial for all issues deemed to be triable by a jury.


Dated: October 21, 2019                          Respectfully submitted,



                                                 /s/ Michael McNamara w/permission Andrea
                                                 L. Fair
                                                 T. John Ward, Jr.
                                                 Texas State Bar No. 00794818
                                                 E-mail: jw@wsfirm.com
                                                 Andrea L. Fair
                                                 Texas State Bar No. 24078488
                                                 E-mail: andrea@wsfirm.com
                                                 WARD, SMITH & HILL, PLLC
                                                 PO Box 1231
                                                 Longview, Texas 75606-1231
                                                 Tel: 903-757-6400
                                                 Fax: 903-757-2323

                                                 Michael T. Renaud
                                                 Massachusetts BBO No. 629783
                                                 MTRenaud@mintz.com
                                                 Michael J. McNamara
                                                 Massachusetts BBO No. 665885
                                                 MMcNamara@mintz.com
                                                 Kristina R. Cary
                                                 Massachusetts BBO No. 688759
                                                 KRCary@mintz.com
                                                 Tiffany Knapp
                                                 Massachusetts BBO No. 694070
                                                 TKnapp@mintz.com
                                                 MINTZ LEVIN COHN FERRIS
                                                  GLOVSKY AND POPEO PC
                                                 One Financial Center
                                                 Boston, MA 02111
                                                 Tel: (617) 542-6000
                                                 Fax: (617) 542-2241
                                                 www.mintz.com

                                                 Counsel for Plaintiff Parus Holdings Inc.




                                               38
       Case
        Case6:20-cv-00725-ADA
             6:19-cv-00432-ADA Document
                                Document19-3
                                         28 Filed
                                             Filed10/21/19
                                                   10/23/20 Page
                                                             Page39
                                                                  40ofof39
                                                                         40




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on October 21, 2019 to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.

                                                    /s/ Andrea L. Fair
                                                    Andrea L. Fair


92614066v.1




                                               39
